Citation Nr: 1641688	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  09-16 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a hearing loss disability.

2. Entitlement to service connection for lipomas, claimed as cysts, to include as due to herbicide exposure and/or secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In May 2013 and April 2016, the Board remanded the appeals for further evidentiary development.  After the requested development was completed, the RO issued another supplemental statement of the case (SSOC) in April 2016.  The case has now returned to the Board for further appellate review.

The Veteran had also filed a claim for entitlement to service connection for hypertension which was denied in the April 2008 rating decision.  In April 2016, the Veteran was granted service connection for hypertension and assigned a noncompensable rating.  This constitutes a full award of the benefit sought on appeal as to that issue, and is therefore no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).


FINDINGS OF FACT

1. The Veteran's current bilateral hearing loss disability did not manifest during service and is not related to service, and an organic disease of the nervous system did not manifest to a compensable degree within one year of separation from service.

2. The Veteran's lipomas, claimed as cysts, were not caused by nor did they result from an injury, illness, or event during active duty service to include in-service herbicide exposure; and also, were not caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated during service, nor may an organic disease of the nervous system be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for lipomas, to include as secondary to service-connected diabetes mellitus and/or due to in-service herbicide exposure, are not met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the duty to notify was fully satisfied by a January 2008 letter sent to the Veteran prior to adjudication by the AOJ.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his/her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.   Specifically, VA has obtained records from the Erie VA Medical Center from February 2009 to present, pursuant to the Board's remand instructions.  VA afforded the Veteran an audiological examination as well as an examination pertaining to his lipomas, both conducted in July 2013.  In April 2016, VA issued a medical opinion pursuant to the Board's remand instructions.  The most recent medical opinion contained thorough and detailed findings which included consideration of the Veteran's service treatment records, lay contentions, and medical history.  The Board finds that this opinion was adequate and additional VA examinations are not warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein. There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system and tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.  VA considers sensorineural hearing loss an organic disease of the nervous system, which is listed as a chronic disease under 38 C.F.R. § 3.309(a).  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part IV.ii.2.B.2.b.

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2015).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of  § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307 (d) are also satisfied.  38 C.F.R. 
§ 3.309 (e) (2015).  Such diseases include, among others, malignant tumors.  
38 C.F.R. § 3.309 (e) (2015).   

With regards to hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and pure tone thresholds above 20 decibels may demonstrate hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016).  However, hearing loss does not equate as being a "disability" for VA purposes.  McKinney, 28 Vet. App. at 24-5.  Specifically, hearing loss does not constitute a disability if it does not meet the threshold requirements for 
38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The Board noted that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing Loss Disability

The Veteran contends that his current hearing loss disability resulted from his exposure to loud trucks, tanks, and guns during his service.  The Veteran's personnel records reveal that he worked as a mechanic while in service.  The service treatment reveal no complaints or symptoms related to hearing loss.  Comparison of the audiometic findings during service does not suggest a threshold shift during service.  The Veteran's pre- induction audiogram, dated January 1968, revealed the following pure tone thresholds (in decibels):  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

The Veteran's separation audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

In November 2008, the Veteran submitted a statement indicating that he had started having trouble with his hearing and ringing in his ears within a few months before his service ended in 1971.  The Veteran believes that his difficulties with hearing resulted from service because he had never worked in an environment with a high level of noise, except during his military service.

In April 2009, the Veteran was examined after he reported additional loss of hearing since his last examination.  The Veteran reported having a history of noise exposure and tinnitus.  Upon examination, the Veteran was found to have normal hearing from 250Hz to 1500Hz, which decreased to mild to severe sensorineural hearing loss from 2000Hz to 8000Hz.  The Veteran's speech reception thresholds coincided with the pure tone results, and his word recognition ability was excellent in each ear at elevated speaking levels bilaterally.  The reliability of the test results was good.  Arrangements were made for the Veteran to obtain hearing aids.

After the Veteran obtained his hearing aids, he continued to experience difficulties with his hearing.  In May 2011, the Veteran reported that he couldn't get used to the hearing aids and still had difficulty hearing.

In the July 2013 VA examination, the Veteran's audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
60
60
LEFT
15
20
45
65
70

Speech discrimination testing revealed that the Veteran exhibited a recognition ability of 92 percent for both ears.  The Veteran exhibited normal acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes.  The Veteran was diagnosed with bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz.  The examiner found that the Veteran's hearing was not at least as likely as not caused by or the result of an event in military service.  In support of her conclusion, the examiner found that the Veteran's induction and separation audiograms from service showed hearing to be within normal limits for VA purposes with no significant shift from enlistment.  Thus, the examiner opined that it was not at least as likely as not that the hearing loss measured had its origins in noise exposure or acoustic trauma that the Veteran experienced while on active duty.  The results from both the pure tone test and speech recognition test were found to be valid for rating purposes and appropriate to use to determine the level of the Veteran's hearing loss disability.

The examiner also opined that hearing loss did not exist prior to service, as the Veteran denied ear pathology or hearing loss as a child.  The Veteran reported that he experienced tinnitus since service, and that he had experienced hearing loss for many years.  In addition to the noise exposure the Veteran experienced on active duty from tanks and other heavy equipment, the Veteran also reported having noise exposure early in his civilian working career from punch presses.  The Veteran's hearing difficulties affected his ability to understand speech clearly when there was background noise.

The Board's May 2013 remand noted that the Veteran's military occupation specialty was an auto mechanic, and that such a specialty involved highly probable exposure to hazardous noise.  Thus, the Veteran's in-service noise exposure was acknowledged.  In September 2013, the RO granted the Veteran service connection for tinnitus.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to service connection for a bilateral hearing loss disability.  While the Veteran does currently exhibit hearing loss that rises to the level of a hearing loss disability by VA standards, it was not caused by or related to the Veteran's service.

Hearing loss, to include organic diseases of the nervous system, was not "noted" during service, and the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity during service.  Similarly, there is no credible proof of an organic disease of the nervous system within one year of separation.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed above, there were no reports of abnormal hearing or any other ear-related pathology in service, and the Veteran's induction and separation audiograms revealed normal hearing with no threshold shifts.  While it is highly likely that the Veteran was exposed to hazardous noise in service, the evidence in the record does not suggest that such exposure caused the Veteran's current hearing loss disability since a hearing loss disability did not manifest until many years after separating from service.  Thus, the evidence tends to weigh against a finding that the Veteran had a hearing loss disability at the time of separation from service.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of absence of documented evidence of a disability can be considered as a factor in resolving the claim).

Likewise, the July 2013 VA examination strongly weighs against any nexus between the Veteran's service and hearing loss, and found that it was less likely than not that the Veteran's hearing loss was caused by or related to his exposure to noise while in service.  The examiner noted the Veteran's exposure to hazardous noise in service; however the rationale referenced the Veteran's induction and separation audiograms, noting that no hearing loss disability existed at the time the Veteran left service and that there was no threshold shift between service entrance and separation.  As this examination reflects a thorough review of the Veteran's symptoms, lay statements, and medical history, the Board finds it extremely probative in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 301.

With regard to the lay statements of record, the Board notes that the Veteran is competent to testify as to symptoms of hearing loss and the date of its onset, as such facts are within his personal observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007). However, in light of the in-service audiograms indicating normal hearing, as well as the well-reasoned opinion of the VA examiner discussed above, the Board finds that the Veteran's lay evidence is outweighed by the medical evidence of record.  Here, the contemporaneous in-service audiometric results in addition to the VA examiner's findings that hearing loss did not manifest in service are more probative than the Veteran's general recollections of decreased hearing acuity which began more than 3 decades previously.  

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's bilateral hearing loss disability did not manifest during service, during the one-year period following discharge, or continuously after separation.  Rather, the evidence establishes that the Veteran did not have a hearing loss disability in service, that the first documented hearing loss disability of record was many years after separation, and that the remote disability is unrelated to in-service events.  Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lipomas

The Veteran also contends that his lipomas, claimed as cysts, developed as a result of his exposure to Agent Orange herbicide while in Vietnam.  Service treatment records reveal that in January 1970, the Veteran had what was possibly a tumor, on the left side of his chin.  The records show that the examiner was unsure of whether this growth was actually a tumor.  At this time the Veteran had also reported that his sister had multiple tumors on her forearm approximately two years prior.  At a subsequent visit, the examiner found that the Veteran's "tumor" on his chin was actually a sebaceous cyst, and the Veteran was advised to return to have it removed.  Days later, the cyst was removed without any further complications.  In August 1970, the Veteran reported a lump in his groin which was diagnosed as inguinal adenopathy.  He was prescribed an antibiotic for his condition.  In March 1971, the Veteran was diagnosed with an epidermal cyst on his back which was surgically removed.  At the time of separation in May 1971, the Veteran had no abnormalities noted on his separation exam, and he indicated that he was in good health.

In November 2007, the Veteran reported having a lesion in his nose.  The examiner recommended that he return to have the lesion excised.  In December 2007, additional lesions were found on the Veteran  In a January 2008 examination, the Veteran was found to have a history of lipomas on his arms and abdomen, a few of which had been removed.  The examiner found that the Veteran's lipomas were not due to his diabetes mellitus.  In a subsequent September 2008 record, the Veteran reported having lipomas on his arms, torso, neck, and legs, which he stated first developed in the military, and were removed in the early 1970s.

In his May 2009 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran indicated that he did not assert that his lipomas were caused by his diabetes mellitus, but instead were due to herbicide exposure during his service.  June 2011 records showed that the Veteran had angiolipomas on his left arm.  Subsequently in December 2011, the Veteran underwent a procedure to have a mass removed from his right thyroid.  A June 2011 record revealed that a biopsy taken from the Veteran's left neck lymph nodes was not cancerous.  In June 2012, another lesion found on the Veteran's leg was also found to be benign.  A few months later in August 2012, the Veteran was diagnosed with basal cell carcinoma after a lesion was found on his right forearm.  The Veteran was prescribed medication to treat his lesion and advised to follow up with the physician upon completion of the medication.  The Veteran also submitted photographs taken of the various lesions found on his body, as well as scars which resulted from the multiple excisions he has had to remove the lesions.

During the July 2013 VA examination, the Veteran reported that he had been told by a provider that his lipomas were hereditary, however the Veteran reported that none of his family members had lipomas, lumps, or tumors that had to be removed.  He reported that the lipomas began in service, and had to be removed during service and when he returned.  The Veteran reported having several removed since they kept returning, but that he was told they were not cancerous.

Upon examination, the examiner noted that the Veteran had multiple lipomas on all parts of his body which were typical fatty tumors that did not cause pain.  He had numerous ones removed, and the scars that resulted were not painful.  One lipoma found on the Veteran's body was painful due to a nerve situated near it, but otherwise the lipomas on the Veteran's body were essentially asymptomatic.  The examiner found that the Veteran had benign neoplasms related to his diagnosis of lipomas, but that he was currently undergoing treatment for the neoplasms and had no residual conditions that resulted from them.  

The examiner opined that it was less likely than not that the Veteran's lipomas were due to or the result of his service-connected diabetes.  In support of the opinion, the examiner explained that there was not enough medical evidence to support a contention that the Veteran's lipomas were due to his diabetes.  While there is some literature that shows a higher incidence of having lipomas in those with diabetes, there is not a direct correlation between having diabetes and developing lipomas.  The examiner did point out that there was a clinical condition of familial multiple lipomatosis where a family history of multiple lipomas usually exists; where lipomas typically appeared soon after adolescence and that the neck and shoulders were usually spared.  Another condition known as benign symmetric lipomatosis, also exists which is characterized by lipomas of the head, neck, shoulders, and proximal upper extremities.  Among the disorders associated with this condition is peripheral neuropathy.  The examiner did not specify which of the conditions the Veteran had.

In the April 2016 addendum opinion issued pursuant to the Board's May 2013 remand, the examiner opined that it was less likely than not that the Veteran's lipomas were due to herbicide exposure, and that the Veteran's lipomas were not an acneform disease consistent with choracne.  In support of her opinion, the examiner pointed out that there was no current medical evidence to suggest that lipomas resulted from or were due to herbicide exposure, nor that there was an increased risk for lipoma development due to diabetes.  The examiner also noted that several factors increased the risk of developing a lipoma, including being between the ages of 40 to 60 years old, having other disorders, and genetic factors, as lipomas tend to run in families.  The examiner also opined that it was less likely than not that the Veteran's lipomas were aggravated by diabetes as there was no current trusted medical evidence to support the contention that lipoma development was due to or aggravated by diabetes.  While there are certain conditions that increase the risk of developing a lipoma, which were noted, diabetes is not a known risk factor for lipomas at this time.

After reviewing the evidence of record, the Board finds that service connection for lipomas, claimed as cysts, is unwarranted.  In making this finding, the Board notes that there is insufficient evidence to grant service connection for lipomas based on a direct theory of service connection, or based upon a theory of secondary service connection as a result of service-connected diabetes.  While the Veteran has a current diagnosis of lipomas, and there is evidence that the Veteran had cysts in service, the evidence of record does not establish a nexus between the two conditions.

Service treatment records reflect that the Veteran's cysts were medically addressed in service, and appeared to have been of a transitory nature.  The cysts found in January 1970 and March 1971 were surgically removed, and the Veteran noted no abnormalities.  Similarly, the lump found in August 1970 was treated with an antibiotic.  No additional preventative measures were recommended.  At the time of the Veteran's separation from service, no abnormalities were noted on his separation exam and the Veteran remarked that he was in good health.  Thus, the Veteran's in-service skin conditions are unrelated to his current disability.

The Veteran contends that exposure to Agent Orange herbicide during his service in Vietnam caused his lipomas.  In order to qualify for the presumption associated with herbicides, the Veteran must have one of the specific diseases listed under §3.309(e).  See 38 C.F.R. § 3.309(e).  The Veteran has been diagnosed with lipomas, which are benign, encapsulated tumors consisting of adipose tissue.  See July 2013 VA Examination.  Lipomas are not included under the list of qualifying diseases found in §3.309(e), since with respect to the Veteran's diagnosed lipoma condition, that list only includes malignant tumors and liposarcomas.  See 38 C.F.R. § 3.309(e).  Chloracne or other acneform diseases consistent with chloracne, are listed under §3.309(e), however as the examiner definitively stated in the April 2016 addendum opinion, lipomas are not an acneform disease consistent with chloracne.  Id.  Thus, because the Veteran does not have a disease listed under the §3.309(e), the presumption associated with herbicide exposure does not apply.  Moreover, the examiner concluded that the Veteran's lipomas were not etiologically related to the Veteran's in-service herbicide exposure.  

The weight of the evidence is against a finding that the Veteran's current lipoma condition is etiologically related to any event or exposure incurred in service.  In this regard, the July 2013 VA examination and April 2016 opinion are most probative.  The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the July 2013 VA examination and April 2016 opinion to have significant probative value because they are based on a thorough review of the Veteran's medical history and established medical principles.  The VA examiner specifically found that the Veteran had benign neoplasms, for which there are no residual conditions that resulted.  In support of the conclusion, the examiner referred to the lack of any current medical evidence that suggests lipomas result from or are due to herbicide exposure.  The July 2013 and April 2016 opinions referenced established risk factors for lipomas including family history and age.  Although the Veteran reported that no one in his family had lipomas or tumors that needed to be removed during the July 2013 VA examination, his service treatment records indicate that he did report having a sister who had multiple tumors on her arm that needed to be removed.  Keeping in mind that genetics and family history play a role in the development of lipomas, it is possible that the Veteran's condition may have resulted due to these factors instead.  Thus, the examiner's conclusion that the Veteran's lipoma condition did not result from herbicide exposure is significantly more probative as it is based upon the medical evidence of record.
The Board has also considered the Veteran's lay statements and reports that his lipoma condition resulted from herbicide exposure.  However, as was noted earlier, there were some inconsistencies in the Veteran's reports of his family history as it relates to the prevalence of lipomas among his relatives.  Thus, because the Veteran's statements are inconsistent with the contemporaneous medical record prepared in-service, and the well-reasoned, factually consistent medical opinion prepared by the VA examiner, they lack sufficient probative value.  

To the extent that the Veteran himself contends that a medical relationship exists between his disability and his exposure to Agent Orange herbicide, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case however, the Board finds the question as to the etiology of the Veteran's current back disability, a question that requires medical expertise to answer.  While the Veteran is competent to describe symptoms which he has knowledge of, an opinion regarding the etiology of his lipoma condition is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, the July 2013 and April 2016 medical examination and addendum opinion are most probative in finding that it is less likely than not that the Veteran's current lipoma condition was the result of Veteran's exposure to herbicide while in service.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board finds such assertions are unwarranted.  As was noted above, the Veteran's lipomas are benign.  To assert continuity of symptomatology, the Veteran must have a chronic disability listed under §3.309(a), which with respect to the Veteran's disability, only includes malignant tumors.  See 38 C.F.R. § 3.309(a).  
Similarly, service connection may be granted on a presumptive basis for certain chronic diseases, including malignant tumors, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, because the Veteran's lipomas are benign, this presumption is inapplicable. 

The Veteran's lipoma condition also did not result from, nor was it aggravated by the Veteran's service-connected diabetes mellitus.  In this regard, the July 2013 VA examination and April 2016 addendum opinion are most probative.  The examiner clearly concluded in the July 2013 VA examination that there was insufficient medical evidence to support a contention that the Veteran's lipomas were proximately due to his diagnosis of diabetes mellitus, as medical literature does not explain a connection between diabetes mellitus and lipomatosis at this time.  The examiner explained that while there was literature that suggested a higher incidence of lipomatosis with individuals who have diabetes, a direct correlation had not yet been established.  The April 2016 addendum opinion also found that the Veteran's lipomas were not aggravated by his service-connected diabetes, as diabetes is not a known risk factor for lipomas.  There is no other evidence in the record to suggest that the Veteran's lipomas were aggravated by or resulted from his diagnosis of diabetes mellitus, accordingly secondary service connection is unwarranted.

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's lipoma condition did not manifest during service, during the one-year period following separation, or continuously after separation, and did not result from exposure to an herbicide agent.  More importantly, the Veteran's lipomas do not fall under the list of chronic diseases that would warrant a presumption of an in-service injury or occurrence.  Similarly, the Veteran's lipoma condition is unrelated to his service-connected diabetes mellitus, and was not caused or aggravated by that disability.  Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for a hearing loss disability is denied.

Entitlement to service connection for lipomas, claimed as cysts, to include as due to herbicide exposure and/or secondary to service-connected diabetes mellitus, is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


